      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

VICTORY LAP REALTY           §
INVESTMENTS, LLC,            §
KQ WEST, LLC, REED,          §
ATTORNEYS AND COUNSELORS     §
AT LAW, PLLC, PATRIOT TITLE  §
                             § CIVIL ACTION NO. 4:20-cv-3802
         Plaintiffs,         §
                             §
v.                           §
                             §
PHH MORTGAGE                 §
CORPORATION, AVT TITLE       §
SERVICES, LLC, POWER DEFAULT §
SERVICES, INC.               §
                             §
         Defendants.         §

         DEFENDANT, PHH MORTGAGE CORPORATION’S,
    MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
               PURSUANT TO FED. R. CIV. P. 12(b)(6)

         Defendant, PHH Mortgage Corporation (“PHH MC”), pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, respectfully moves this

Honorable Court for dismissal of this action and Plaintiffs’ attempted claims,

if any, asserted against PHH MC in their First Amended Complaint (the

“Complaint”) on the basis that it fails to allege facts, allegations, legal

theories or causes of action sufficient to state a claim upon which relief can

be granted under Fed. R. Civ. P. 12(b)(6).




4830-5203-2980.2
      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 2 of 15




               I.      NATURE AND STAGE OF THE PROCEEDINGS

         1.         This case involves a contested foreclosure. On October 21,

2020, Plaintiffs Victory Lap Realty Investments, LLC (“Victory Lap”), KQ

West, LLC (“KQ”), Reed, Attorneys and Counselors at Law, PLLC (“Reed”)

and Patriot Title (“Patriot”) filed their Original Petition and Request for

Injunctive Relief in Cause No. 2020-67729, in the 165th Judicial District

Court of Harris County, Texas (the “Action”).1 As Defendants, Plaintiffs

originally named PHH MC, Power Default Services, Inc. (“Power Default”),

and AVT Title Services, LLC (“AVT”).

         2.         On November 9, 2020, Defendants, Power Default and PHH

MC timely removed the Action to this Court.           On November 16, 2020,

Defendant Power Default filed a Motion to Dismiss Plaintiff’s Original

Petition/Complaint,2 and PHH MC filed its Original Answer, including

various affirmative defenses.3 On November 30, 2020, Plaintiffs filed their

First Amended Complaint, leaving only Reed and Patriot as the Plaintiffs
                                                                         4
(collectively, “Plaintiffs”) and PHH MC as the sole named Defendant.          On




1
         See Doc. 1, Ex. 3.
2
         See Doc. No. 6.
3
         See Doc. No. 5.
4
         See Doc. No. 10.



4830-5203-2980.2
                                           2
      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 3 of 15



                                                                5
December 4, 2020, AVT filed a Motion to Dismiss.                    On December 14,

2020, Plaintiffs and AVT and Power Default filed a Joint Stipulation of

Dismissal, confirming the dismissal of AVT and Power Default from this

action.6       PHH MC now moves to dismiss Plaintiffs’ attempted claims

against it as reflected in their First Amended Complaint on the basis that it

fails to state a claim upon which relief can be granted pursuant to Fed. R.

Civ. P. 12(b)(6).

                             II.    FACTUAL BACKGROUND

         3.        According to Plaintiffs’ Complaint, in 2009, Delores N. Cooper

(“Cooper”) borrowed money to purchase the Property located at 10903 Villa

Lea Lane, Houston, Texas 77071 (the “Property”) and granted a security

interest in the Property to PHH MC’s predecessor in interest.7 Plaintiffs

allege that PHH MC is either the current mortgagee or the current loan
                                    8
servicer for the mortgagee.             Thereafter, Plaintiffs allege that sometime in

2019, Cooper entered into a contract to sell the Property to KQ West and

Victory Lap for a sum less than that stilled owed on the note, a “short




5
         See Doc. No. 11.
6        See Doc. No. 12.
7
         See Complaint at ¶¶ 4-5.
8
         See id.



4830-5203-2980.2
                                              3
      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 4 of 15




sale”.9 Plaintiffs allege that PHH MC agreed to this “short sale” and attach
                                                         10
a letter purporting to evidence the same.

         4.        Plaintiffs are the title company and law firm involved in the
                                                                                                        11
closing of the real estate sale between Cooper and Victory Lap and KQ.

Plaintiffs allege that “PHH received the payoff long before the November

14, 2019 date specified in the Approval of Short Sale Payoff letter” attached
                          12
to their Complaint.              Plaintiffs Patriot and Reed allege that they “closed the

sale” and issued a title policy to the buyers in reliance on the letter from
                                                    13
PHH MC approving the short sale.                         Plaintiffs also allege that, several

weeks later, PHH MC sent the payoff check back to Plaintiff Patriot and

advised that the payoff letter was issued in error and that PHH MC would
                                                                                14
no longer accept the payoff sum reflected in the letter.                             Plaintiffs further

allege that, thereafter, “PHH caused the Property to be posted for



9
         See Complaint at ¶ 6.
10
          See Complaint at ¶ 6 and Ex. B to Complaint. PHH MC contests the validity of the letter attached
to Plaintiffs’ Complaint as Ex. B, as neither it nor any authority for its issuance has been found anywhere
in the pertinent loan files. For purposes of this Motion, under Rule 12(b)(6) standards, PHH MC will
address the letter, and any short sale authority or offer thereby, as purported or alleged, and nothing
stated in this Motion is intended nor shall be deemed an admission by PHH MC as to the validity of the
letter or alleged short sale offer.
11
         See Complaint at ¶ 6.
12
         Id. at ¶ 7.
13
         Id. at ¶ 6.
14
         Id. at ¶ 7.


4830-5203-2980.2
                                                    4
      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 5 of 15




foreclosure on October 6, 2020” and that “such sale was postponed by
                                         15
order of Harris County Judge.”

         5.        Plaintiffs   seek     injunctive   relief   and,   effectively,   specific

performance by PHH MC in the form of accepting the sums allegedly

agreed upon pursuant to the “short sale.”16 As explained below, Plaintiffs

have failed to state a claim upon which relief can be granted.

                                   II.   LEGAL STANDARD

         6.        The Federal Rules of Civil Procedure apply to all civil actions

once removed from state court. Fed. R. Civ. P. 81(c)(1). To survive a

motion to dismiss under Rule 12(b)(6), a complaint must include “enough

facts to state a claim to relief that is plausible on its face.” See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 547 (2007). This standard requires more

than labels and conclusions. Id. at 545. A claim is plausible on its face

when the plaintiff includes “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.”          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).              Although this

pleading standard “does not require ‘detailed factual allegations,’ . . . it

demands more than an unadorned, the defendant-unlawfully-harmed-me


15
         Id. at ¶ 7.
16
         See, Complaint at ¶ 11.



4830-5203-2980.2
                                                 5
      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 6 of 15




accusation.” Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550 U.S. at 555).

Conclusory           allegations,   unwarranted   deductions   of   fact,   or   legal

conclusions masquerading as factual allegations will not suffice to prevent

granting a motion to dismiss. See, e.g., Fernandez-Montes v. Allied Pilots

Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).

                          III.   ARGUMENTS & AUTHORITIES

A.       Plaintiffs have failed to state a claim upon which relief can be
         granted.

         7.        Plaintiffs have failed to state a claim upon which relief can be

granted for at least four reasons. First, Plaintiffs have stated no cognizable

legal theory or cause of action for recovery against PHH MC. Second,

because they are neither parties nor third party beneficiaries to the

purported short-sale agreement, they lack standing to enforce it. Third,

because promissory estoppel is rooted in contract, to the extent Plaintiffs

purport to state a claim for promissory estoppel, they also lack standing

and the claim fails as a matter of law. Finally, absent a substantive cause

of action, a standalone prayer for injunctive relief is insufficient to state a

claim upon which relief can be granted.

         (1)       Plaintiffs Fail to State a Cognizable Legal Theory or Cause
                   of Action for Recovery Against PHH MC.




4830-5203-2980.2
                                            6
      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 7 of 15




         To survive a 12(b)(6) motion to dismiss, a plaintiff must actually

state a cognizable claim upon which relief is sought. Dismissal can be

based either on a lack of a cognizable legal theory or the absence of

sufficient facts alleged under a cognizable legal theory. Cloud v. U.S., 126

F. Supp.2d 1012, 1018 (S. D. Tex. 2000), aff’d, 281 F.3d 158, cert.

denied,        122     S.   Ct.   2665,   536   U.S.   960,   153   L.Ed.2d   839;

Batiste v. City of Beaumont, 421 F. Supp.2d 969, 977 (E. D. Tex. 2005)

(same). Here, Plaintiffs make no attempt to even identify a cognizable

legal theory that plausibly demonstrates their entitlement to relief.

Coupled with their factual allegations, which do not evidence what legal

theories, if any, are relied upon, Plaintiffs’ complaint warrants dismissal

for failure to state a claim upon which relief can be granted.

         (2)       Plaintiffs Lack Standing to State a Claim for Breach of
                   Contract.

         8.        To the extent Plaintiffs attempt to state a claim for breach of

contract to support a request for specific performance, Plaintiffs’ factual

allegations demonstrate that they lack standing to state a breach of

contract claim. In order for any litigant to maintain a suit, it is necessary

that he have standing to litigate the matters in issue. Hunt v. Bass, 664

S.W.2d 323, 324 (Tex. 1984). Generally, only contracting parties have

standing to sue on a contract. See Kona Tech. Corp. v. S. Pac. Transp.


4830-5203-2980.2
                                            7
      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 8 of 15




Co., 225 F.3d 595, 602 (5th Cir. 2000). Here, Plaintiffs contend that, after

allegedly offering to accept a lower sum than that owed on the loan, PHH

MC refused to perform or failed to perform in accordance with the

purported short-sale letter attached to their Complaint as Exhibit “B”. At

best, Plaintiffs’ Complaint alleges a breach of contract claim between PHH
                                                                                  17
MC and Delores Cooper, who is not a party to this lawsuit.

         9.        Secondly, Plaintiffs cannot demonstrate that they are third party

beneficiaries to the purported short sale offer. A person who is not a party

to a contract may nevertheless have standing to enforce the contract if it

was made for that person’s benefit. See Kona Tech. Corp. v. Southern

Pac. Transp. Co., 225 F.3d at 602; Tawes v. Barnes, 340 S.W.3d 419, 425

(Tex. 2011). When the contract confers only an indirect, incidental benefit,

a third party cannot enforce the contract.                       Tawes, 340 S.W.3d at 425

(citing Restatement (Second) of Contracts § 315 (1981); 13 Williston on

Contracts § 37:19, at 124-25 (4th ed. 2000) (“An incidental beneficiary

acquires no right either against the promisor or the promisee by virtue of

the promise.)”). In deciding whether a third party may enforce or challenge

17
          Indeed, the purported letter is addressed to Cooper, not Plaintiffs, and PHH denies the existence
of a valid short sale contract between PHH MC and Cooper. However, to state a breach of contract claim,
Plaintiffs must plead facts showing: “(1) the existence of a valid contract; (2) performance or tender of
performance; (3) breach by the defendant; and (4) damages resulting from the breach.” Sport Supply
Group, Inc. v. Columbia Casualty Co., 335 F.3d 453, 465 (5th Cir. 2003) (citations omitted).




4830-5203-2980.2
                                                    8
      Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 9 of 15




a contract between others, it is the contracting parties’ intent that controls.

See Corpus Christi Bank & Trust v. Smith, 525 S.W.2d 501, 503-04,

18 Tex. Sup. Ct. J. 354 (Tex. 1975).              There is a presumption against

conferring third-party-beneficiary status on noncontracting parties.            MCI

Telecomms. Corp. v. Tex. Utils. Elec. Co., 995 S.W.2d 647, 652, 42 Tex.

Sup. Ct. J. 656 (Tex. 1999).            A third party may only enforce a contract

when the contracting parties themselves intend to secure some benefit for

the third party and entered into the contract directly for the third party's

benefit. Id.; Stine v. Stewart, 80 S.W.3d 586, 589, 45 Tex. Sup. Ct. J. 966

(Tex. 2002). The intent to confer a direct benefit upon a third party “must

be clearly and fully spelled out or enforcement by the third party must be

denied.” MCI, supra at 651. Nowhere is any such intent spelled out in the

letter attached to Plaintiffs’ Complaint as Ex. B.

         10.       Further, generally, to qualify as one for whose benefit a contract

was made, the third party must benefit more than incidentally; he must be

either a donee or creditor beneficiary. MCI Telecomms. Corp., 995 S.W.2d

at 651. A person is a donee beneficiary if the performance promised will

come to him as a pure donation. Id. If performance will come to satisfy a

duty or legally enforceable commitment owed by the promisee, then the

third party is considered a creditor beneficiary. Id. Here, Plaintiffs have



4830-5203-2980.2
                                             9
     Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 10 of 15




not, and cannot, demonstrate that they are either donee beneficiaries or

creditor beneficiaries. Compare Stine v. Stewart, 80 S.W.3d 586, 588 (Tex.

2002) (holding mother qualified as third-party beneficiary to daughter and

son-in-law’s agreement incident to divorce because it provided for

repayment to mother of a specific amount of money from the proceeds of

the sale of the couple’s home), with Brown v. Fullenweider, 52 S.W.3d 169,

170 (Tex. 2001) (holding decree’s failure to identify attorney by name was

insufficient to confer third-party beneficiary status on him concerning

decree’s allocation of the payment of his fees). Here, as Exhibit “B” to the

Complaint          demonstrates,    nothing    about   the   purported   short   sale

“agreement” contemplates a benefit to Plaintiffs. Thus, to the extent that

their request for specific performance can be construed as attempting to

state a claim for breach of contract, Plaintiffs lack standing to enforce the

purported short sale agreement because they are neither parties nor third

party beneficiaries to the purported short sale agreement.

         (3)       Plaintiffs also lack standing to bring a promissory estoppel
                   claim.

         11.       To the extent Plaintiffs attempt to state a claim for promissory

estoppel, because promissory estoppel is rooted in contract, Plaintiffs also

lack standing to state a claim for promissory estoppel. The requisites

of promissory estoppel in Texas are (1) a promise, (2) foreseeability of


4830-5203-2980.2
                                              10
     Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 11 of 15




reliance thereon by the promisor, and (3) substantial reliance by the

promisee to his detriment. English v. Fischer, 660 S.W.2d 521, 524 (Tex.

1983). Here, at most, Plaintiffs appear to attempt to track the elements of

promissory estoppel in their factual allegations. See e.g., Complaint at ¶ 6

“PT and Reed relied upon the representations by PHH and/or its agent as

to the payoff it would accept. As a result of such representations, PT and

Reed changed their positions to their detriment by closing the transaction

and issuing a title insurance policy.” However, “promissory estoppel does

not create a contract where none existed before but prevents a party only

from insisting upon his strict legal rights when it would be unjust to allow

him to enforce them.” Maddox v. Vantage Energy, LLC, 361 S.W.3d 752,

761 (Tex. App—Ft. Worth 2012, pet. denied), citing “Moore” Burger, Inc. v.

Phillips Petroleum Co., 492 S.W.2d 934, 937 (Tex. 1972).          A cause of

action for promissory estoppel does not operate to create liability where it

does not otherwise exist. Here, Plaintiffs are not “promisees” to whom

PHH MC made any representation.            See, Maddox, 361 S.W.3d at 762

(“Because Appellants do not qualify as third-party beneficiaries of the

purported Vantage/SFWA contract and do not qualify as promisees to

whom Vantage made any promise, they cannot create liability for Vantage

or create some promise between themselves and Vantage where none



4830-5203-2980.2
                                      11
     Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 12 of 15




exists as a matter of law. We hold that Appellants lack standing to assert

a promissory estoppel cause of action against Vantage.”); Arizpe v.

Principal Life Ins. Co., 398 F. Supp. 3d 27, 54 fn. 11 (N. D. Tex. 2019)(“For

the same reasons the court concludes Rebekah Arizpe lacks standing to

sue Principal for breach of contract, the court also concludes she lacks

standing to bring a claim of promissory estoppel against Principal. Rebekah

Arizpe is not a third-party beneficiary of the policy and the Arizpes do not

point to any evidence demonstrating that Rebekah in particular is a

promisee such that she has standing under Texas law to bring a

promissory estoppel claim.”). Thus, to the extent Plaintiffs attempt to state

a claim for promissory estoppel, this attempt too fails as a matter of law.

         (4)       Injunctive Relief Is Not an Independent Cause of Action.

         12.       Plaintiffs’ request for injunctive relief is not an independent

claim that can support liability against PHH MC. Under Texas law, a prayer

for injunctive relief without a cause of action supporting entry of a judgment

must be dismissed.            Barcenas v. Fed. Home Loan Mortg. Corp., Civil

Action No. H-12-2466, 2013 U.S. Dist. LEXIS 9405, 2013 WL 286250, *31

(S.D. Tex. Jan. 24, 2013); Pajooh v. Harmon, 82 F. App’x. 898, 899 (5th

Cir. 2003)(upholding denial of injunctive relief when plaintiff failed to state a

claim for which relief may be granted).           Here, as demonstrated above,



4830-5203-2980.2
                                           12
     Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 13 of 15




Plaintiffs have failed to plead any cause of action with sufficient legal or

factual basis against PHH MC which would support injunctive relief. See

supra. Nor have Plaintiffs pleaded sufficient allegations of irreparable harm

or no adequate remedy at law to support injunctive relief.

                             IV. CONCLUSION & PRAYER

         13.       Plaintiffs have failed to state a cognizable legal theory or cause

of action to support recovery from PHH MC. Further, to the extent they

have attempted to do so, Plaintiffs lack standing to state any attempted

claims for breach of contract and/or promissory estoppel, and a standalone

prayer for injunctive relief is not a viable cause of action. Plaintiffs have

otherwise failed to state a claim upon which relief can be granted and any

attempted claims and this action should be dismissed with prejudice.

         WHEREFORE, PHH MC prays that this Court grant its Motion to

Dismiss Plaintiffs’ alleged claims against it with prejudice, that this suit be

dismissed with prejudice and for any other relief to which PHH MC may be

justly entitled.




4830-5203-2980.2
                                            13
     Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 14 of 15




Dated: December 14, 2020             Respectfully submitted,

                                     DYKEMA GOSSETT PLLC

                                     By: /s/ Brett W. Schouest
                                     Brett W. Schouest
                                     State Bar No. 17807700
                                     Southern District I.D. 15356
                                     bschouest@dykema.com
                                     Neyma Figueroa
                                     State Bar No. 24097684
                                     Southern District I.D. 1321275
                                     nfigueroa@dykema.com
                                     112 E. Pecan, Suite 1800
                                     San Antonio, TX 78205
                                     (210) 554-5500
                                     (210) 226-8395 (Fax)

                                     ATTORNEYS FOR DEFENDANTS
                                     PHH MORTGAGE CORPORATION
                                     AND POWER DEFAULT SERVICES,
                                     INC.




4830-5203-2980.2
                                      14
     Case 4:20-cv-03802 Document 13 Filed on 12/14/20 in TXSD Page 15 of 15




                         CERTIFICATE OF SERVICE

      I certify that on the 14th day of December, 2020, I electronically filed
the foregoing document with the Clerk of Court using the CM/ECF system,
and served it on the following parties of record by mail, email and otherwise
in accordance with FRCP:

         Paul. J. McConnell, III
         Ben A. Baring, Jr.
         R. Travis Piper
         DE LANGE, HUDSPETH, MCCONNELL & TIBBETS, L.L.P.
         1177 West Loop South, Suite 1700
         Houston, Texas 77027
         Attorneys for Plaintiffs

         Mark D. Cronenwett
         MACKIE WOLF ZIENTZ & MANN, P.C.
         14160 North Dallas Parkway, Suite 900
         Dallas, Texas 75254
         Attorneys for Defendant AVT Titles Services, LLC



                                           /s/ Brett W. Schouest
                                           Brett W. Schouest




4830-5203-2980.2
                                      15
